Case 3:19-cr-03979-BTM Document 73 Filed 04/13/21 PageID.207 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                     SOUTHERN DISTRICT OF CALIFORNIA
10                   (HONORABLE BARRY TED MOSKOWITZ)
11
12   UNITED STATES OF AMERICA,                  CASE NO.: 19-cr-03979-BTM
13                      Plaintiff,
14         v.                                   ORDER TO CONTINUE MOTION
                                                HEARING/TRIAL SETTING AND
15   SAUL IGNACIO AYON-                         EXCLUDE TIME UNDER SPEEDY
     ARREDONDO,                                 TRIAL ACT
16
                        Defendant.
17
18         IT IS HEREBY ORDERED that Mr. Ayon-Arredondo’s Motion
19   Hearing/Trial Setting currently scheduled for April 14, 2021 at 2:00 p.m. to May
20   12, 2021 at 2:00 p.m.
21         The court finds that time is excludable and that the ends of justice served by
22   granting the requested continuance outweigh the best interest of the public and the
23   defendant in a speedy trial.
24         SO ORDERED.
25
26   DATED: April 13, 2021           _______________________________
27                                   HONORABLE BARRY TED MOSKOWITZ
                                     United States District Court Judge
28
